Exhibit 24(b)(8.194) FOURTH AMENDMENT TO SERVICES AGREEMENT This amendment (“Amendment”) is made effective as of the September 21, 2015 by and between Voya Retirement Insurance and Annuity Company (formerly ING Life Insurance and Annuity Company) (“Voya Retirement”), Voya Institutional Plan Services, LLC (formerly ING Institutional Plan Services, LLC (“Voya Institutional”), Voya Financial Partners, LLC (formerly ING Financial Advisers, LLC) (“Voya Financial”) (collectively “Voya”), T. Rowe Price Services, Inc. (the “T. Rowe Price”), and T. Rowe Price Investment Services, Inc. (the “Distributor”). WHEREAS, the parties or their predecessors entered into a Services Agreement effective December 1, 1998, as amended (the “Agreement”); WHEREAS, the parties now desire to amend the Agreement to provide for Voya to offer the T.
